Proceeding, pursuant to article 78 of the Civil Practice Act, to review respondent’s determination, suspending petitioner’s license to drive a motor vehicle, transferred to this court by an order made by Special Term. (Civ. Prac. Act, § 1296.) Determination annulled, without costs. The facts as found by the referee of the Bureau of Motor Vehicles, after a hearing, do not support his conclusion that petitioner operated a motor vehicle with gross negligence or in a manner showing a reckless disregard for life or property of others within the meaning of paragraph (e) of subdivision 3 of section 71 of the Vehicle and Traffic Law. Nolan, P. J., Adel, Wenzel, Schmidt and Beldock, JJ., concur.